Citation Nr: 0915692	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-13 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 20 
percent for residuals of a shell fragment wound to the right 
leg, with sural nerve involvement and traumatic arthritis of 
the right knee.  

3.  Entitlement to an increased  rating in excess of 30 
percent for residuals of a shell fragment wound to the left 
leg, with tibial nerve involvement and traumatic arthritis of 
the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The Veteran had active service from January 1969 to January 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision, in 
which the RO, among other things, granted service connection 
for PTSD and assigned an initial 30 percent rating, effective 
June 7, 2005; denied a rating in excess of 30 percent for 
residuals of a shell  fragment wound to the left leg, with 
tibial nerve involvement and traumatic arthritis of the left 
knee; and denied a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right leg, with 
sural nerve involvement and traumatic arthritis of the right 
knee.  The Veteran filed a notice of disagreement (NOD) with 
each rating in September 2005, and the RO issued a statement 
of the case (SOC) in April 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month.

In July 2006, the Veteran and his wife testified during a 
hearing before RO personnel: a transcript of that hearing is 
associated with the claims file.  

Also in July 2006, following a de novo review of the evidence 
of record, the RO granted a 50 percent initial rating for 
PTSD, effective June 7, 2005, granted a 20 percent rating for 
residuals of a shell fragment wound to the right leg, with 
sural nerve involvement and traumatic arthritis of the right 
knee, and continued the denial of the claim for a rating in 
excess of 30 percent for residuals of a shell  fragment wound 
to the left leg, with tibial nerve involvement and traumatic 
arthritis of the left knee (as reflected in a supplemental 
SOC (SSOC)).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has, during the course of the appeal, 
granted a higher rating of 50 percent for PTSD, and a higher 
rating of 20 percent for the Veteran's residuals of a shell 
fragment wound to the right leg, inasmuch as higher ratings 
for each disability are available, and a veteran is presumed 
to seek the maximum available benefit for a disability, these 
claims for higher ratings remain viable on appeal.  Id; see 
also A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

In written argument dated in April 2009, the Veteran's 
representative asserted that the Veteran's PTSD and shell 
fragment wound residuals of the right and left legs have 
worsened since the most recent July 2005 VA examination.  In 
light of this assertion, the Board finds that the current 
record does not provide a sufficient basis for adjudication 
of the claims, and that VA examinations, with more 
contemporaneous medical findings, are needed to resolve these 
clams.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination by a psychiatrist, as well as examination by 
an appropriate physician with expertise/experience in 
evaluating shell fragment wound residuals, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for any scheduled examination(s), without good cause, 
shall result in denial of the claims for increased ratings, 
and may result in denial of the initial rating claim.   See 
38 C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to  report for any scheduled 
examination(s), the RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent psychiatric and medical treatment 
records.

Initially, the Board notes that the Veteran's representative 
has indicated that there are additional VA treatment records 
pertinent to the claims on appeal that have not been 
obtained.  The claims file currently contains VA outpatient 
treatment records from the VA Medical Center (VAMC) in 
Wilkes-Barre for the period from June 2005 through July 2006.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Wilkes-Barre 
VAMC since July 2006, following the procedures prescribed in 
38 C.F.R. § 3.159 (2008) as regards requesting records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before each examiner is complete,  the RO 
should also give the Veteran another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one- year VCAA notice 
period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

In adjudicating each claim, the RO should consider whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, cited to above (pertinent to the initial rating 
claim), and  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007) (pertinent to the increased rating claims).  Specific 
to the claims for increase for shell fragment wound 
residuals, the RO should render address whether separate 
ratings for muscle injury, nerve injury, arthritis, scarring, 
and any other identified residual(s) is warranted.  See 
Esteban v. Brown, 6 Vet. App. 529 (holding that the 
provisions of 38 C.F.R. § 4.14 permit separate ratings for 
separate problems arising from the same injury if they do not 
constitute the same disability or the same manifestation.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Wilkes-
Barre VAMC all outstanding records of 
evaluation and/or treatment for PTSD and 
for shell fragment wound residuals, from 
July 2006 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran they provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not currently 
of record.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, the RO should 
assist the Veteran in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include psychological testing, if 
warranted) should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The psychiatrist should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of:  
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
delusions and/or hallucinations; gross 
impairment in thought processes or 
communication; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); and disorientation to time or 
place.  The examiner should render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the Veteran's PTSD, and an explanation of 
what the score means.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  The RO should arrange for the Veteran 
to undergo VA examination by an 
appropriate  physician with 
experience/expertise in evaluating shell 
fragment wound residuals at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be t the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests, 
studies and consultations should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

With respect to each lower extremity, the 
physician should clearly identify and 
render sufficient findings to evaluate all 
disabilities residual to the Veteran's 
service-connected shell fragment wound, to 
specifically include muscle injury, nerve 
injury, arthritis and scarring.  

The physician  should clearly identify 
associated muscle injury residual, 
specifying the muscle group(s) affected 
(to specifically include Muscle Group 
XI),.  The physician provide an assessment 
of  the muscle injury residual, indicating 
whether such is best characterized  as 
slight, moderate, moderately severe, or 
severe.  

The physician should identify all residual 
neurological symptoms/impairment, 
specifying to the nerve(s) involved.  The 
examiner should provide an assessment of 
the severity of such symptoms/impairment-
specifically,  whether such is best 
characterized as  mild, moderate, 
moderately severe, or severe, or whether 
they cause complete paralysis of the 
affected part.  

Pertinent to residual arthritis, the 
physician should conduct range of motion 
testing of each knee, expressed in 
degrees.  The physician should indicate 
whether, on examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  Based on 
examination findings and history, the 
examiner should also indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the physician 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The physician should also describe any 
residual scar(s), indicating whether any 
such scar(s) is/are deep, cause limited 
motion, exceed 144 square inches, is/are 
unstable, or painful on examination.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination(s) sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal.  If the Veteran fails, without 
good cause, to report to the examination 
pertinent to his claims for increase for 
shell fragment wound residuals, in 
adjudicating these claims, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b).as appropriate.  Otherwise, the 
RO should adjudicate each claim in light 
of all pertinent legal authority, to 
include consideration of whether "staged 
rating" pursuant to Fenderson and Hart 
(cited to above), is appropriate, as well 
as whether separate ratings are assignable 
for identified muscle injury, nerve 
involvement, arthritis, scarring and/or 
other identified shell fragment wound 
residual(s). 

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of all pertinent evidence 
and legal authority.  After issuance of 
the SSOC(s), the RO should afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


